DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  As per applicant amendments and arguments noted in the remarks of 04/19/2022, claims 1 and 3 are amended; claim 2 is cancelled.  Applicant further amended the ‘Title’, and the previous ‘Objection’ to the ‘Specification’ has been withdrawn. As per the brief telephone conversation made with attorney Basso, further amendments as suggested has been entered, hence, the previous rejections have been withdrawn. 
Amended claim 1 is allowed; claims 3-18 are dependent on claim 1, hence allowed same.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1 and 17 limitations: “… a battery pack charge/discharge control device with … an output power maximization circuit configured to maximize output power based on an input power; and a voltage adjustment converter configured to adjust an output voltage from the output power maximization circuit … and wherein each secondary battery unit includes: an internal short-circuit detector configured to detect an internal short-circuit state of the secondary battery unit; and a switch configured to switch an output destination of the secondary battery unit, and the switch based on a result of detection by the internal short-circuit detector, is configured to connect an output portion of the secondary battery unit in the internal short-circuit state to an input portion of the output power maximization circuit …” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 3-18.
Therefore claims 1, 3-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859